DETAILED ACTION
Status of Application
Claims 1-9 and 11-21 are pending in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-12, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20170125448 A1), further in view of Tokuda (US 20170250377 A1).
Regarding claim 1, Park teaches a display panel, comprising: a display area and a non-display area adjacent to the display area, (fig. 8b show display area and bezel area. Para 39-42, 48, 67-68)
wherein the display area comprises at least one profiled edge region, each profiled edge region comprises a plurality of edge pixels, the display panel further 
the first end is an end close to the non-display area in a second direction, a boundary line between the orthographic projection of the light shielding unit on one sub-pixel and the corresponding sub-pixel, (fig. 8b show display area and bezel area. Para 39-42, 48, 67-68.  The covered area by BM is close to the bezel area in the vertical direction.)
and the second direction is perpendicular to the first direction. (fig. 8b show display area and bezel area. Para 39-42, 48, 67-68. Row direction and vertical direction are perpendicular.)
However Park does not teach a boundary line between the orthographic projection of the light shielding unit on one sub-pixel and the corresponding sub-pixel is an arc.
However Tokuda teaches that the black matrix can be an arc shape (Para 70)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Park with Tokuda to teach a boundary line between the orthographic projection of the light shielding unit on one sub-pixel and the corresponding sub-pixel is an arc in order to produce the predictable result of making 
	
Regarding claim 2, Park and Tokuda already teach the display panel according to claim 1, 
And Park and Tokuda further teaches wherein the boundary line is concave to the non-display area along the second direction. (please note that the Tokuda already teaches the arc shape as shown in the rejection for claim 1)

	Regarding claim 3, Park and Tokuda already teach the display panel according to claim 1, 
And Park further teaches wherein the profiled edge region comprises a plurality of pixel groups arranged in a staircase manner, and the plurality of pixel groups comprise at least one of a first pixel group, a second pixel group, and a third pixel group; the first pixel group comprises at least two edge pixels in the same pixel column, the second pixel group comprises at least two edge pixels in the same pixel row, and the third pixel group comprises one edge pixel; (Fig. 8B show the pixel groups.  Para 48, 57)
in the pixel column direction, a shielding area S1 of the light shielding unit of the edge pixel in the first pixel group decrease by equal difference in a direction away from the non-display area, where 0<S1<SB, and in the pixel row direction, a shielding area S2 of the light shielding unit of the edge pixel in the second pixel group decreases by equal difference in a direction away from the non-display area, where 0<S2<SB, and SB 

Regarding claim 4, Park and Tokuda already teach the display panel according to claim 3,
However Park and Tokuda do not teach wherein, in the pixel row direction, a shielding area of the light shielding unit of two adjacent edge pixels in the second pixel group satisfies the following condition:
10% ≤ |S2a-S2b|/SB ≤30%;
wherein S2a and S2b are shielding areas of the light shielding units of two adjacent edge pixels in the second pixel group in the pixel row direction, respectively. 
However Park already teaches that the aperture ratio adjustment is adjusted based on the transmittance. (Para 57-59)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Park and Tokuda to teach wherein, in the pixel row direction, a shielding area of the light shielding unit of two adjacent edge pixels in the second pixel group satisfies the following condition:
10% ≤ |S2a-S2b|/SB ≤30%;
wherein S2a and S2b are shielding areas of the light shielding units of two adjacent edge pixels in the second pixel group in the pixel row direction, respectively in order to produce the predictable result of making the display with high picture where a step-like pattern caused by such a dead zone is less visible to the user as long as the 

Regarding claim 5, please refer to rejection for claim 4 as the aperture ratio adjustment can be applied to the pixel column as well.

Regarding claim 6, please refer to the rejection for claim 6 as the aperture ratio adjustment can be applied to the pixel position as recited in claim 6.

Regarding claim 7, Park and Tokuda already teach the display panel according to claim 1,
And Park further teaches wherein the light shielding structure is a black matrix. (Para 11)

Regarding claim 9, Park and Tokuda already teach the display panel according to claim 1, 
And Park and Tokuda further teach wherein a boundary line of the profiled edge region is an arc convex to the non-display area or an arc convex to the display area. (see rejection for claim 1 and 2 as the arc is convex to display area)

Regarding claim 11, Park and Tokuda already teach the display panel according to claim 1, 


Regarding claim 12, refer to rejection for claim 1. 

Regarding claim 16, Park and Tokuda already teach the display panel according to claim 1, 
And Park further teaches wherein the light shielding unit has the same shielding area on the plurality of sub-pixels in the same edge pixel. (Fig. 5B Para 49-55.  The subpixels in the unit pixel have the same aperture)

Regarding claim 17, refer to rejection for claim 2.

Regarding claim 18, refer to rejection for claim 3. 

Regarding claim 19, refer to rejection for claim 4. 

Regarding claim 20, refer to rejection for claim 5.

Regarding claim 21, refer to rejection for claim 6.

Claims 8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20170125448 A1), further in view of Tokuda (US 20170250377 A1), further in view of Ahn et al. (US 20100164883 A1).
Regarding claim 8, Park and Tokuda already teach the display panel according to claim 7, 
However Park and Tokuda do not teach wherein the display panel comprises an array substrate and a color filter substrate facing the array substrate, and the black matrix is located on the color filter substrate.
However Ahn teaches wherein the display panel comprises an array substrate and a color filter substrate facing the array substrate, and the black matrix is located on the color filter substrate.  (Para 28, 33. Fig. 2)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Park and Tokuda with Ahn to teach wherein the display panel comprises an array substrate and a color filter substrate facing the array substrate, and the black matrix is located on the color filter substrate in order to produce the predictable result of image display with the display structure as taught by Ahn.

Regarding claim 13, refer to rejection for claim 1 in combination with claim 8.

Regarding claim 14, refer to rejection for claim 2. 

Regarding claim 15, refer to rejection for claim 3
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANG LIN/Primary Examiner, Art Unit 2626